 Case 1:19-md-02895-LPS Document 11 Filed 09/13/19 Page 1 of 4 PageID #: 27



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE



IN RE SENSIPAR (CINACALCET                                MDL 2895
HYDROCHLORIDE TABLETS ) ANTITRUST
LITIGATION                                                C.A. 19-02895-LPS



THIS DOCUMENT RELATES TO:

ALL INDIRECT PURCHASER ACTIONS


     PLAINTIFFS’ MOTION TO FILE THEIR CONSOLIDATED CLASS ACTION
                       COMPLAINT UNDER SEAL

       Plaintiffs UFCW Local 1500 Welfare Fund (“Local 1500”), Teamsters Local 237

Welfare Fund, and Teamsters Local 237 Retirees’ Benefit Fund, by and through its undersigned

counsel, respectfully file this motion (the “Motion”) to file their Consolidated Class Action

Complaint under seal and, in support of their Motion, state as follows:

       1.       On February 21, 2019, Local 1500 filed its Complaint against the above-

captioned defendants (UFCW Local 1500 Welfare Fund v. Amgen Inc., C.A. 19-369 (“the Local

1500 Action”), D.I. 1).

       2.       On May 24, 2019, Local 1500 propounded discovery against Defendants in the

above matter.

       3.       On June 7, 2019, the parties submitted a “Stipulation and [Proposed] Scheduling

Order Regarding Filing of Amended Complaint, Responses Thereto, and Phase Discovery,”

under which Defendants agreed to produce certain categories of documents propounded by Local

1500 in their May 24 requests (Local 1500 Action, D.I. 22). By minute entry on June 12, 2019,

the Court so ordered the stipulation and scheduling order.

       4.       Defendants made rolling productions of documents beginning June 13, 2019.
 Case 1:19-md-02895-LPS Document 11 Filed 09/13/19 Page 2 of 4 PageID #: 28



Despite the absence of a protective order in the above-captioned matter, Defendants agreed to

produce these documents with understanding that Local 1500 and its counsel would treat these

materials in accordance with Local Rule 26.2 in light of the sensitive and business confidential

nature of the documents. In accordance with the parties’ understanding, Defendants designated

many of the documents they produced to Local 1500 as “Highly Confidential – Outside Counsel

Eyes Only.”

       5.      On July 22, 2019, Local 1500 filed its Amended Complaint under seal (Local

1500 Action, D.I. 25). On July 29, 2019, Local 1500 filed a public redacted version of its

Amended Complaint (Local 1500 Action, D.I. 28).

       6.      Because information contained in the documents Defendants designated as

“Highly Confidential – Outside Counsel Eyes Only” was incorporated, and in many instances,

directly quoted, in Local 1500’s Amended Complaint, this Court granted Local 1500’s motion to

file its Amended Complaint under seal (Local 1500 Action, D.I. 30).

       7.      After the filing of Local 1500’s Amended Complaint, on July 31, 2019, the

Judicial Panel of Multidistrict Litigation transferred all related indirect purchaser actions to this

Court for pretrial proceedings.

       8.      Pursuant to this Court’s August 27, 2019 Order concerning, among other things,

filing of consolidated pleadings, Plaintiffs are filing, concurrent this Motion, their Consolidated

Class Action Complaint. Because Plaintiffs’ Consolidated Class Action Complaint references

and directly quotes the same “Highly Confidential – Outside Counsel Eyes Only” materials

found in Local 1500’s Amended Complaint, good cause exists for the filing of the Consolidated

Class Action Complaint under seal.

       9.      Accordingly, Plaintiffs respectfully requests the entry of an Order, substantially in

the form of Exhibit A (the “Proposed Order”): (1) authorizing Plaintiffs to file their
 Case 1:19-md-02895-LPS Document 11 Filed 09/13/19 Page 3 of 4 PageID #: 29



Consolidated Class Action Complaint under seal and (2) directing that the unredacted version of

the Consolidated Class Action Complaint remain under seal and confidential, and not be made

available to any other entity, absent Court Order, apart from this Court and counsel of record in

the above-captioned litigation. Plaintiffs will file a redacted version of the Consolidated Class

Action Complaint within 7 business days of service of the Consolidated Class Action Complaint.



Dated: September 13, 2019                            Respectfully submitted,

                                                   /s/ Ian Connor Bifferato
                                                   Ian Connor Bifferato (Bar No. 3273)
OF COUNSEL:                                        THE BIFFERATO FIRM, P.A.
                                                   1007 N. Orange Street, 4th Floor
Gregory S. Asciolla                                Wilmington, DE 19801
Jay L. Himes                                       Tel.: (302) 225-7600
Karin E. Garvey                                    cbifferato@tbf.legal
Robin A. van der Meulen
Matthew J. Perez
Domenico Minerva
LABATON SUCHAROW LLP
140 Broadway
New York, New York 10005
Tel: (212) 907-0700
Fax: (212) 818-0477
gasciolla@labaton.com
jhimes@labaton.com
kgarvey@labaton.com
rvandermeulen@labaton.com
mperez@labaton.com
dminerva@labaton.com

Interim Class Counsel for the Indirect
Purchaser Classes

Brian P. Murray
Lee Albert
Gregory B. Linkh
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite 530
New York, NY 10169
Tel: (212) 682-5340
bmurray@glancylaw.com
lalbert@glancylaw.com
 Case 1:19-md-02895-LPS Document 11 Filed 09/13/19 Page 4 of 4 PageID #: 30



glinkh@glancylaw.com

Scott A. Martin
Irving Scher
HAUSFELD LLP
33 Whitehall Street, 14th Floor
New York, NY 10004
Tel: (646) 357-1100
Fax: (212) 202-4322
smartin@hausfeld.com
ischer@hausfeld.com

Brent Landau
HAUSFELD LLP
325 Chestnut Street, Suite 900
Philadelphia, PA 19106
Tel: (215) 985-3270
Fax: (215) 985-3271
blandau@hausfeld.com

Melinda R. Coolidge
HAUSFELD LLP
1700 K Street, NW
Suite 650
Washington, DC 20006
Tel: (202) 540-7200
Fax: (202) 540-7201
mcoolidge@hausfeld.com

Roberta D. Liebenberg
Jeffrey S. Istvan
Paul Costa
Adam J. Pessin
FINE, KAPLAN AND BLACK, R.P.C.
One South Broad Street, 23rd Floor
Philadelphia, PA 19107
Tel: (215) 567-6565
Fax: (215) 568-5872
rliebenberg@finekaplan.com
jistvan@finekaplan.com
pcosta@finekaplan.com
apessin@finekaplan.com

Additional Counsel for UFCW Local 1500
Welfare Fund, Teamsters Local 237 Welfare
Fund, and Teamsters Local 237 Retirees’
Benefit Fund
